510 U.S. 1185
Lambrightv.Arizona.
No. 93-7682.
Supreme Court of United States.
March 7, 1994.

Appeal from the Super. Ct. Ariz., Pima County.
Certiorari denied. Reported below: No. 93-7039, 998 F. 2d 1287; No. 93-7230, 864 S. W. 2d 499; No. 93-7322, 67 Ohio St. 3d 200, 616 N. E. 2d 921.
JUSTICE BLACKMUN, dissenting.


1
Adhering to my view that the death penalty cannot be imposed fairly within the constraints of our Constitution, see my dissent in Callins v. Collins, ante, p. 1143, I would grant certiorari and vacate the death sentences in these cases.